to include the sentence enhancements, see NRS 173.095 (providing that an
                   information may be amended at any time before the verdict or finding "if
                   no additional or different offense is charged and if substantial rights of the
                   defendant are not prejudiced"); Phipps v. State, 111 Nev. 1276, 1279, 903
P.2d 820, 822 (1995) (observing that oral amendments to a complaint or
                   information are permissible "where they are detailed and specific and are
                   eventually memorialized"). Accordingly, we
                               ORDER the petition DENIED.




                                                                                        J.
                                                       Pal-raguirre


                                                     r----7\-e--14,4
                                                       Douglas




                   cc:   Chief Judge, Eighth Judicial District Court, Dept. 20
                         Pitaro & Fumo, Chtd.
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         2
(0) (94Th (404.)